DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for obtaining image data of a treatment area in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 36 each recite the limitation “matches a volume of treatment area”. It is unclear whether the volume and treatment area are intended to be the same or different as that of parent claim 21 or 33, respectively. The examiner suggests applicant amend this limitation to read --matches the volume of the treatment area--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 depends from cancelled claim 1, thus fails to further limit a parent claim.  Applicant may cancel the claim(s), amend the claim(s) to 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 23, 24, 37, and 38 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 23 and 37 each recite the limitation “the…source is placed in close proximity to the treatment area of human tissue”. Claims 24 and 38 each recite the limitation “layer directs the radiation…towards the treatment area of the human tissue”. The broadest reasonable interpretation of each limitation encompasses a positively recited relationship to a human body, thus are nonstatutory. The examiner suggests applicant amend these limitations to include language such as --configured to-- or --adapted to-- to overcome these rejections.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,384,078. Although the claims are not identical, they are not patentably distinct from each other because claim 21 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘078 patent. That is, claim 21 is anticipated by the structure required by claim 1 of the ‘078 patent. Claim 33 is anticipated by the structure required by claim 1 of the ‘078 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 22-32 and 36-40 of the instant application are anticipated by claims 1-8 of the ‘078 patent, by the same reasoning.
Claims 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,384,078 in view of U.S. Patent Application Publication No. 2006/0067467 (Chornenky et al.). 
claims 34 and 35, claim 1 of the ‘078 patent recites all that is recited in instant claims 34 and 35 (which encompass the limitations of claim 33). The difference between instant claim 34 and claim 1 of the ‘078 patent lies in that instant claim 34 recites “the means of obtaining image data comprises a three dimensional medical imaging device”, which is not recited in claim 1 of the ‘078 patent. The difference between instant claim 35 and claim 1 of the ‘078 patent lies in that instant claim 35 recites “the three dimensional medical imaging device comprises at least one of: a magnetic resonance imaging (MRI) device; three dimensional ultrasound device; a computed axial tomography (CAT or CT) device; and a single-photon emission computed tomography (SPECT) or positron emission tomography (PET) device”, which is not recited in claim 1 of the ‘078 patent.
However, Chornenky et al. teaches a system for providing conformal radiotherapy (abstract), comprising: means for obtaining image data of a treatment area comprising human tissue with unique contours and irregularities, the image data including shape, volume, and surface geometry data (treatment area imaged for treatment planning, [0004]; [0024]; [0026]); and a radiation source ([0012]; [0017]-[0019]); wherein the means for obtaining image data comprises a three dimensional MRI device, CT device, or PET device ([0004]; [0006]-[0010]; [0012]; [0024]; [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the three dimensional MRI, CT, ultrasound, or PET devices of Chornenky et al. to obtain the image data of claim 1 of the ‘078 patent, because Chornenky et al. teaches employing such three dimensional imaging modalities enable accurate characterization of the geometry, volume, and contours of .
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the double patenting rejections, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and rejections under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, respectively, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the system for creating and using a customized polymeric radiation source comprising: an imaging device for obtaining image data of a treatment area of human tissue, the imaging data including shape, volume, and surface geometry; a customized polymeric radiation source formed from an irregular radioactive polymer including a complex of a radioisotope and a bi-functional ligand molecularly bonded to a polymer, the customized source matching the unique contours and irregularities of the treatment area in accordance with the imaging data; and a radiation shielding layer formed adjacent to the customized source that has a geometry that mirrors the unique contours and irregularities of the customized source; wherein the customized source has a first thickness, and the shielding layer has a second thickness that is equal to or less than the first thickness, within the context of the remainder of claim 21. Claim 33 is indicated allowable by the same reasoning.
The closest prior art of record, U.S. Patent Application Publication No. 2003/0204125 (Brauckman et al.), U.S. Patent No. 5,621,780 (Smith et al.), and U.S. Figure 2). Smith et al. teaches a system for creating and using a customized radiation source comprising: a device for obtaining imaging data of an irregular treatment area including shape, volume, and surface geometry, and shaping a customized radiation source in accordance with the imaging data (col. 8, line 60-col. 9, line 8; abstract). Mavity teaches a system for creating a polymeric radiation source, comprising: shaping a radioactive polymer formed from a complex of a radioisotope and a bi-functional ligand molecularly bonded with a polymer (col. 7, lines 38-61; col. 9, line 61-col. 10, line 22). However, these references do not teach, either alone or in combination, the customized polymeric radiation source matches the unique contours and irregularities in accordance with the imaging data which includes shape, volume, and surface geometry of the treatment area, a shielding layer adjacent the source with a geometry that mirrors the unique contours and irregularities of the customized source, wherein the source has a first thickness and the shielding layer has a second thickness equal to or less than the first thickness as claimed.
An additional reference, U.S. Patent Application Publication No. 2011/0201866 (Cipriani et al.), teaches a system for creating and using a customized polymeric radiation-source comprising: a customized polymeric radiation source formed from an irregular radioactive polymer matching the unique contours and irregularities of a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791